Citation Nr: 1136044	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-39 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left knee disability as a result of surgical treatment provided at a Department of Veterans Affairs (VA) Medical Center (MC) on July 9, 2007 and subsequent post-operative care.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the VA Regional Office (RO).  In April 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the VARO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran had a left total knee arthroplasty performed at the West Haven, Connecticut VA Medical Center on July 9, 2007.  He apparently developed an infection and additional surgery was performed, including:  a July 2007 left knee total knee arthroplasty incision and debridement, a December 2007 manipulation left total knee arthroplasty, and a January 2008 left total knee diagnostic arthroplasty and manipulation.

In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-


(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

A July 5, 2007 VA surgical history and physical reflects that the Veteran had 5/5 strength in the left quadriceps and hamstring and left knee active range of motion from 0 to 120 degrees with pain and crepitus on range of motion.  The Veteran had a more limited range of motion after his July 9, 2007 left total knee arthroplasty.  Two left knee manipulation surgeries were performed in an attempt to increase the left knee range of motion.  VA treatment records from 2008 indicate that left knee flexion was around 90 or 100 degrees at that time.  At the Veteran's April 2009 hearing, he reported that he could flex his left leg to 90 degrees.  Thus, some reduction in the range of motion is shown.  In a December 2007 VA orthopedic outpatient progress note, an orthopedic resident noted that the left knee had a reduced range of motion secondary to infection/prolonged immobilization.  The note was cosigned by the chief of orthopedics.  

The above suggest that the Veteran may have additional left knee disability following the July 9, 2007 VA surgery and post-operative care.  As such, a VA examination and medical opinion on this matter should be obtained.  Specific instructions to the examiner are detailed below.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

The claims file does not contain the operative report for the July 9, 2007 left total knee arthroplasty.  The VA treatment records include a July 5, 2007 informed consent note.  This note indicates that the full consent document can be accessed through VISTA Imaging.  The full consent document and the July 9, 2007 operative note should be obtained and associated with the claims file.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in West Haven, Connecticut, dating since April 2009.  In addition, the July 9, 2007 operative report and the full consent form (reportedly contained in VISTA imaging) for that surgery should also be obtained.  

2.  Schedule the Veteran for a VA knee examination to determine if he has any additional disability as a result of the July 9, 2007 surgery and post-operative care.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should:  

(a) Provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has additional left knee disability that was caused or aggravated (permanent worsening of the underlying condition beyond natural progression) by the July 9, 2007 left total knee arthroplasty and/or post-operative care, to include as a result of infection or prolonged immobilization.

(b) For any additional left knee disability caused or aggravated by the July 9, 2007 VA surgical treatment or post-operative care, the examiner should address whether such disability (a) was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment or post-operative care; or, (b) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided). 

A rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



